Exhibit 10.20


 




























CONSECO, INC.


2010 Pay For Performance Incentive Plan

 



 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CONSECO, INC.


2010 Pay For Performance Incentive Plan




               Page

 
1.           General                              1


2.           Definitions                        1


3.           Participation                      3


4.           Incentive Plan Awards    4


5.           Administration                  6


6.           Miscellaneous                   6



 
 

--------------------------------------------------------------------------------

 
CONSECO, INC.


2010 Pay For Performance Incentive Plan



1.           GENERAL


(a)           Purpose.  This Conseco, Inc. 2010 Pay for Performance Incentive
Plan (the "Plan" or “P4P”) is intended to assist Conseco, Inc., a Delaware
corporation (the "Company"), and its Affiliated Corporations in attracting,
retaining, motivating and rewarding employees who occupy key positions and
contribute to the growth and profitability of the Company and its Affiliated
Corporations through the award of certain incentives.  The Plan also is intended
to enable the Committee to preserve the tax deductibility of incentive awards
under Section 162(m) of the Code, and to advance the interests of the
shareholders of the Company by providing performance-based incentives to
eligible individuals.


(b)           Effective Date.  The Plan shall become effective as of the date of
its adoption by the Board of Directors of the Company, subject to stockholder
approval, and shall continue in effect until terminated by the Board pursuant to
Section 6(a).  No payment may be made hereunder prior to stockholder approval of
the Plan.


2.           DEFINITIONS


(a)           “Affiliated Corporations” shall include members of the controlled
group of corporations within the meaning of Section 1504 of the Code determined
without regard to Section 1504(b).


(b)           “Board” means the Board of Directors of the Company.


(c)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
 
(d)           “Committee” means the committee designated by the Board to
administer the P4P.  With respect to Covered Employees for whom the P4P is
intended to provide “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, any Committee must consist solely of two
or more persons each of whom are “outside directors” within the meaning of
Section 162(m) of the Code.  To the extent the Committee delegates authority
pursuant to Section 5(b), references to the Committee in the P4P shall, as
appropriate, be deemed to refer to the Committee’s delegate.


(e)           “Company” means Conseco, Inc., a Delaware corporation.


(f)           "Comparison Group" means the peer group of companies designated by
the Committee as the Comparison Group relative to a given Performance Cycle, as
described in Section 2(o).
 
 
 
- 1 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan



(g)           “Covered Employee” has the meaning given such term under Section
162(m) of the Code.


(h)           “Employer” means the Company and any Affiliated Corporation that
employs a Participant.


(i)           “Fiscal Year” means the 12-month period beginning on each January
1 and ending on December 31 of the same calendar year.


(j)           “Incentive Percentage” means the number determined by the
Committee as the percentage of a Participant’s annual rate of salary in effect
for the last full payroll period of the Performance Period to be paid as an
Incentive Plan Award if the specified Performance Goals are achieved. The
Committee may establish different Incentive Percentages for individual
Participants or different classes of Participants, and/or the achievement of
different levels of the Performance Goals.


(k)           “Incentive Plan Award” means an incentive compensation award under
the P4P, payment of which is contingent and based upon the attainment of the
Performance Goals with respect to a Performance Period.


(l)           “Participant” means an employee of an Employer participating in
the Plan for a Performance Period as provided in Section 3.


(m)           “P4P” means the Conseco, Inc. Pay For Performance Incentive Plan,
as it may be amended from time to time.


(n)           “Performance Goals” means the pre-established objective
performance goals established by the Committee for each Performance
Period.  Solely with respect to Covered Employees for any Performance Period for
which the P4P is intended to provide Qualified Performance-based Compensation,
Performance Goals shall be established by the Committee no later than 90 days
after the beginning of the Fiscal Year to which the Performance Goals relate
(and in the case of a Performance Period shorter than a Fiscal Year, no later
than the date on which 25% of the Performance Period has elapsed) and while the
attainment of the Performance Goals is substantially uncertain. The Performance
Goals may be based upon the performance of the Company, of any Affiliated
Corporation, of a division thereof, and/or of an individual Participant, using
one or more of the Performance Measures selected by the Committee.  Separate
Performance Goals may be established by the Committee for the Company or an
Affiliated Corporation, or division thereof, or an individual.  With respect to
Participants who are not Covered Employees, the Committee may establish other
subjective or objective goals, including individual Performance Goals, which it
deems appropriate.  The preceding sentence shall also apply to Covered Employees
with respect to any Incentive Plan Award not intended at the time of grant to be
Qualified Performance-based Compensation.  Performance Goals may be set at a
specific level, or may be expressed as a relative percentage to the comparable
measure at comparison companies or a defined index.
 
 
- 2 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan



 
(o)           “Performance Measure” means one or more of the following criteria,
on which Performance Goals may be based, subject to Section 4(a): (1) gross or
net revenue, premiums collected, new annualized premiums, and investment income,
(2) any earnings or net income measure, including earnings from operations,
earnings before taxes, earnings before interest and/or taxes and/or
depreciation, statutory earnings before realized gains (losses), or net income
available to common shareholders, (3) operating earnings per common share
(either basic or diluted); (4) return on assets, return on investment, return on
capital, return on equity, or return on tangible equity; (5) economic value
created; (6) operating margin or profit margin; (7) net interest margin;
(8) asset quality; (9) stock price or total stockholder return; and
(10) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, total market capitalization, business
retention, new product generation, rate increase actions, geographic business
expansion goals, cost targets (including cost of capital), investment portfolio
yield, risk-based capital, statutory capital, BCAR, tax net operating loss
utilization, customer satisfaction, employee satisfaction, agency ratings,
management of employment practices and employee benefits, supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries, affiliates or joint ventures. The targeted level
or levels of performance with respect to such business criteria may be
established at such levels and in such terms as the Committee may determine, in
its discretion, including in absolute terms, on a per share basis (either basic
or diluted), as a goal relative to performance in prior periods, or as a goal
compared to the performance of one or more comparable companies or an index
covering multiple companies.


(p)           “Performance Period” means a Fiscal Year or other period of time
(which may be longer or shorter than a Fiscal Year) set by the Committee.


(q)           “Qualified Performance-based Compensation” has the meaning given
such term under Section 162(m) of the Code and the regulations promulgated
thereunder.


3.           PARTICIPATION

 
(a)  
Participation in General.  Individuals eligible to participate in the P4P shall
consist of officers and other employees of an Employer whom the Committee
determines have the potential to contribute significantly to the success of the
Company and its Affiliated Corporations.  For each Performance Period the
Committee shall determine which officers and other employees shall participate
in the P4P.

(b)  
Eligibility to Receive Performance-Based Compensation.  The Committee shall
designate which Incentive Plan Awards are intended to be Qualified
Performance-Based Compensation, and the individuals eligible to receive such
awards, no later than the 90th day of the Fiscal Year (or, in the case of a
Performance Period shorter than a Fiscal Year after no later than the date on
which 25% of the Performance Period has elapsed), so long as the attainment of
the Performance Goals is still substantially uncertain.  Only officers are
eligible to receive an Incentive Plan Award that is intended to be Qualified
Performance-Based Compensation.



 
 
- 3 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan


 
4.           INCENTIVE PLAN AWARDS


(a)           Determination of Incentive Plan Awards.


The Committee shall, promptly after the date on which the necessary financial,
individual or other information for a particular Performance Period becomes
available, determine and certify in writing the degree to which each of the
Performance Goals has been attained.  Performance Goals shall, to the extent
applicable, be based upon generally accepted accounting principles.  The
Committee may adjust Performance Goals to take into account the effect of the
following, subject to Section 6(l):  Changes in accounting standards that may be
required by the Financial Accounting Standards Board, the Securities and
Exchange Commission or any other rulemaking body after the Performance Goal is
established; realized investment gains and losses; extraordinary, unusual,
non-recurring or infrequent items; currency fluctuations; acquisitions;
divestitures; litigation losses; financing activities; expenses for
restructuring or productivity initiatives; other non-operating items; new laws,
cases or regulatory developments that result in unanticipated items of gain,
loss, income or expense; executive severance arrangements; and other items as
the Committee determines to be required so that the operating results of the
Company, division, or an Affiliated Corporation shall be computed on a
comparative basis from Performance Period to Performance Period.  Determination
by the Committee or its designee shall be final and conclusive on all parties,
but shall be based on relevant objective information or financial data. The
Committee may also, in its discretion, adjust a P4P Award based on other factors
it deems relevant and appropriate; provided, however, that the Committee may
only exercise such discretion to reduce, and not to increase, a P4P Award unless
such award was not intended to be Qualified Performance- based Compensation.




(b)           Eligibility and Amount of Incentive Plan Award.


(i) To be eligible for payment of any P4P Award, the Participant must: (x) have
performed the Participant’s duties to the satisfaction of the Committee; (y)
have not engaged in any act deemed by the Committee to be inimical to the best
interest of the Company or an Affiliated Corporation; and (z) otherwise complied
with Company and Employer policies at all times prior to the date the P4P Award
is actually paid.  No P4P Award shall be paid to any Participant who does not
satisfy each of the above.  In addition, unless the Committee determines
otherwise, the Participant must be employed by the Company or an Affiliated
Corporation on the day on which the P4P Award is scheduled to be paid in
accordance with Section 4(c), except in the event termination is due to the
Participant’s death or disability (as defined in Section 422(c) of the Code), or
a separate agreement entered into between the Participant and his or her
Employer specifically provides otherwise; provided however, that no Participant
shall receive such a P4P Award
 
 
- 4 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan


 
upon retirement or pursuant to a separate agreement entered into between the
Participant and his or her Employer unless such award was not intended to be
Qualified Performance-based Compensation.  In the event of a Participant’s death
or disability, the P4P Award shall be prorated based upon the period of
employment during the Performance Period.  The Committee may, in its sole
discretion, reduce, eliminate or increase any P4P Award for any individual or
group, except that the amount of any P4P Award intended to be Qualified
Performance-based Compensation may not be increased above the amount determined
under Section 4(a) hereof.


(ii) The P4P Award shall be determined by multiplying the Incentive Percentage
applicable to the Participant by the Participant’s annual rate of salary in
effect for the last full payroll period of the Performance Period to which the
P4P Award pertains.  In no event, however, will a P4P Award for a Covered
Employee exceed $5,000,000 for a Fiscal Year Performance Period (or in the case
of a Performance Period other than a Fiscal Year, an amount that bears the same
ratio to $5,000,000 as the Performance Period bears to a Fiscal Year).


(iii) The Committee shall have the discretion and authority to make adjustments
to any P4P Award in circumstances where, during the Performance Period: (1) a
Participant leaves the Employer and is rehired as a Participant; (2) a
Participant is hired, promoted or transferred into a position eligible for P4P
participation; (3) a Participant transfers between eligible P4P positions with
different Incentive Percentages or Performance Goals; (4) a Participant
transfers to a position not eligible to participate in the P4P; (5) a
Participant becomes eligible for an incentive from another incentive plan
maintained by the Company or Affiliated Corporation; (6) a Participant is on a
leave of absence; and (7) similar circumstances deemed appropriate by the
Committee, consistent with the purpose and terms of the P4P; provided however,
that the Committee shall not be authorized to increase the amount of the P4P
Award payable to a Covered Employee if the amount was intended to be Qualified
Performance-based Compensation.


(c)           Payment of Award.  Unless the Committee provides otherwise, P4P
Awards will be paid in cash or cash equivalent within 75 days of the end of the
applicable Performance Period to which the award pertains, but in no event prior
to certification by the Committee as provided in Section 4(a) and in no event
past the date that would otherwise qualify the P4P Award as a “short-term
deferral” as that term is defined in Treasury Regulation 1.409A-1(b) promulgated
under Section 409A of the Code.  If any portion of a P4P Award payable to a
Covered Employee that is intended to be Qualified Performance-based Compensation
for any reason is not deductible, payment of that portion shall, at the
Committee’s discretion, be deferred until the earliest date it may be paid and
deducted; provided however, that any such deferral shall be made in compliance
with a plan designed to comply with the requirements of Section 409A of the
Code.  Further, if the Participant is on administrative suspension at the time
payment would otherwise be made, payment shall be delayed until the matter is
resolved by the Employer.  No payment shall be made if the Committee determines
the qualification requirements of Section 4(b)(i) have not been satisfied by the
Participant.
 
 

- 5 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan





5.           ADMINISTRATION


(a)           General.  The P4P shall be administered by the Committee.  Subject
to the provisions of the P4P, the Committee shall have full discretionary
authority to administer and interpret the P4P, to exercise all powers either
specifically granted to it under the P4P or as are necessary or advisable in the
administration of the P4P, to decide the facts in any case arising under the
P4P, to prescribe, amend and rescind rules and regulations relating to the P4P,
to require performance reports on which it can base its determinations under
Section 4(a), and to make all other determinations necessary or advisable for
the administration of the P4P, all of which shall be binding on all persons,
including the Company, Affiliated Corporations, the Participants (or any person
claiming any rights under the P4P from or through any Participant), and any
shareholder of the Company.  A majority of the Committee shall constitute a
quorum, and, provided a quorum is present (or unanimous written consent is
otherwise obtained), the Committee shall act pursuant to a majority vote of
those present.  No member of the Board or the Committee shall be liable for any
action taken or determination made in good faith with respect to the P4P or any
Plan Award.


(b)           Delegation.  Except to the extent prohibited by applicable law or
the applicable rules of a stock exchange, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members,
may delegate all or any part of its responsibilities and powers for
administering the P4P to one or more persons as the Committee deems appropriate,
and at any time revoke the allocation or delegation; provided however, the
Committee may not delegate its responsibilities under the Plan relating to any
Covered Employee’s P4P Award intended to be Qualified Performance-based
Compensation to the extent delegation is prohibited under Section 162(m) of the
Code.




6.           MISCELLANEOUS


(a)           Amendment and Termination.


(i) The Board may at any time amend or terminate the P4P (in whole or in part)
without the approval of the shareholders of the Company, except as otherwise
provided in this Section 6(a).  Neither the Company nor any Affiliated
Corporation is obligated to continue this P4P.


(ii)  Unless terminated earlier by the Committee, the Plan shall terminate on
the fifth anniversary of the effective date.  No further P4P Awards may be
granted under the Plan following the termination date, but outstanding P4P
Awards for Performance Periods begun prior to the Plan termination date shall
continue in accordance with their terms.
 
 
- 6 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan



(iii) Any amendment to the P4P that changes the class of individuals of an
Employer eligible to participate, changes the Performance Measures or the
formula used or increases the maximum dollar amount that may be paid to a
Participant for a Performance Period shall not be effective with respect to Plan
Awards to Covered Employees intended to be Qualified Performance-based
Compensation unless the amendment is approved by shareholders before the Plan
Award is paid.


(b)           Effect of Incentive Plan Awards on Other Compensation.


(i) Plan Awards shall not be considered eligible pay under other plans, benefit
arrangements, or fringe benefit arrangements of the Company or an Affiliated
Corporation, unless otherwise provided under the terms of other plans.


(ii) To the extent provided in the applicable benefit plan or benefit
arrangement of the Company or an Affiliated Corporation, amounts payable as Plan
Awards will be reduced in accordance with the Participant’s compensation
reduction election, if any, in effect under other plans at the time the Plan
Award is otherwise payable.


(c)           No Guarantee, No Funding. The payment of a Plan Award for any
Performance Period does not guarantee any person eligibility for or payment of a
Plan Award for any other Performance Period.  Plan Awards shall be paid solely
from the general assets of the Participant’s Employer, to the extent the
payments are attributable to services for the Employer.  To the extent any
person acquires a right to receive payments from an Employer under the P4P, the
right is no greater than the right of any other unsecured general creditor.


(d)           Tax Withholding.  The Participant’s Employer shall have the right
to deduct from all payments made under the P4P any federal, state or local taxes
required by law to be withheld with respect to the payments.


(e)           Governing Law.   The provisions of the P4P shall be interpreted,
construed, and administered in accordance with the referenced provisions of the
Code and with the laws of the State of Delaware.


(f)           Awards Not Transferable.   Subject to Section 6(h), no amount
payable to, or held under the P4P for the account of, any Participant, spouse or
beneficiary shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; nor shall any amount payable to, or held under the P4P for
the account of, any Participant be in any manner liable for such Participant's
debts, contracts, liabilities, engagements, or torts, or be subject to any legal
process to levy upon or attach.
 
 
- 7 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan



(g)           No Contract.  This P4P shall not be deemed a contract of
employment with any Participant, nor shall any provision hereof affect the right
of the Company or any Affiliated Corporations to terminate a Participant's
employment.


(h)           Payments to Minors and Incompetents; Death. If any Participant,
spouse or beneficiary entitled to receive any benefits hereunder is a minor or
is deemed by the Committee or is adjudged to be legally incapable of giving
valid receipt and discharge for such benefits, they will be paid to such person
or institution as the Committee may designate or to the duly appointed
guardian.  Such payment shall, to the extent made, be deemed a complete
discharge of any such payment under the Plan.  In the event of a Participant’s
death prior to payment of any Plan Award to which Participant is otherwise
entitled, payment shall be made to the Participant’s then-effective beneficiary
or beneficiaries in accordance with the beneficiary designation on file with the
Company.  If no such beneficiary designation is in effect, payments shall be
made to the Participant’s estate.


(i)           Recapture Rights.  If at any time after the date on which a
Participant has received payment, or becomes vested in the right to receive
payment, of an Incentive Plan Award the Committee determines that the earlier
determination as to the achievement of a Performance Goal was based on incorrect
data and that in fact the Performance Goal had not been achieved or had been
achieved to a lesser extent than originally determined and a portion of the
Incentive Plan Award would not have been paid or have vested, given the correct
data, then (i) any such portion of the Incentive Plan Award for which payment
had been received by the Participant shall be paid by the Participant to the
Company upon notice from the Company as provided by the Committee and (ii) such
portion of the Incentive Plan Award that became vested shall be deemed to be not
vested.


(j)           Right of Setoff.  The Company or any subsidiary or affiliate of
the Company may, to the extent permitted by applicable law, deduct from and set
off against any amounts the Company or a subsidiary or affiliate of the Company
may owe to the Participant from time to time (including any amounts payable in
connection with any Incentive Plan Award, owed as wages, fringe benefits or
other compensation owed to the Participant), such amounts as may be owed by the
Participant to the Company under the Plan, including but not limited to amounts
owed under Section 6(i), although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through deduction and
setoff.  By accepting any Incentive Plan Award hereunder, the Participant agrees
to any deduction or setoff under this Section 6(j).


(k)           Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission of any terms of the Plan to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other incentive arrangements,
apart from the Plan, as it may deem desirable, including incentive arrangements
and awards which do not qualify under Section 162(m) of the Code, and such other
arrangements may be either applicable generally or only in specific cases.
 
 
- 8 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan



(l)           Compliance with Section 162(m) of the Code.  It is the intent of
the Company that compensation under the Plan payable to Covered Employees shall
constitute Qualified Performance-based Compensation unless otherwise determined
by the Committee at the time of allocation of an award.  Accordingly, the terms
of Section 4 and other provisions of the Plan, including the definitions and
other terms used therein, shall be interpreted in a manner consistent with
Section 162(m) of the Code.  If any provision of the Plan or any document
relating to an award that is designated as intended to comply with Section
162(m) of the Code does not comply or is inconsistent with the requirements of
Section 162(m) of the Code, such provision shall be construed or deemed amended
to the extent necessary to conform to such requirements, and no provision shall
be deemed to confer upon the Committee or any other person discretion to
increase the amount of compensation otherwise payable in connection with any
such award upon attainment of the applicable performance
objectives.  Notwithstanding the foregoing, however, whenever the Committee
determines that it is advisable to grant or pay Plan Awards that do not qualify
as Qualified Performance-based Compensation, the Committee may make grants or
payments without satisfying the requirements of Section 162(m) of the Code,
provided, however, that any such determination must be made prior to the time
that any such grant or payment is made.


(m)           Severability; Entire Agreement.  If any of the provisions of this
Plan or any award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.  The Plan and any award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and, unless specified otherwise, supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral, with respect to the
subject matter thereof.


 
(n)
Captions.  The captions contained in the P4P are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of the Plan, nor do they in any way affect the construction
of any provision of the Plan.

 
 
- 9 -

--------------------------------------------------------------------------------


CONSECO, INC.


2010 Pay For Performance Incentive Plan



(o)        Section 409A.  For purposes of this Plan, references to an award term
or event (including any authority or right of the Company or a Participant)
being in compliance with Section 409A of the Code shall mean, for an award that
is a “deferral” under Section 409A (a “409A Award”), that the term or event will
not cause the Participant to be liable for payment of interest or a tax penalty
under Section 409A and, for an award that is not considered a “deferral” under
Section 409A (a “non-409A Award”), that the term or event will not cause the
award to be treated as a deferral subject to Section 409A. Other provisions of
the Plan notwithstanding, the terms of any 409A Award and any Non-409A Award,
including any authority of the Company and rights of the Participant with
respect to the Award, shall be limited to those terms permitted under Section
409A, and any terms not permitted under Section 409A shall be automatically
modified and limited to the extent necessary to conform with Section 409A. For
this purpose, other provisions of the Plan notwithstanding, the Company shall
have no authority to accelerate distributions relating to 409A Awards in excess
of the authority permitted under Section 409A, and any distribution subject to
Section 409A(a)(2)(A)(i) (separation from service) to a “key employee” as
defined under Section 409A(a)(2)(B)(i), shall not occur earlier than the
earliest time permitted under Section 409A(a)(2)(B)(i).











 
- 10 -

--------------------------------------------------------------------------------

 
